DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1 and 3-11 are in condition for allowance.
	Claim 2 is cancelled by Applicant. 

Allowable Subject Matter
2.	Claims 1 and 3-11 are allowed over art.
3.	The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10, 11 limit to a method, apparatus, and product for ensuring tamper resistance of the secure execution for multiple processing applications wherein the first processing application issue a command to call a function of the second processing application and link the command to a verification rule, and the first communication module transmit a command execution request including command identification information that identifies the command to the second processing application whereby receive an execution log with an execution result identified by the command identification, from the second processing application and to verify correctness of the execution log in accordance with the verification rule and a code generated from the execution log by using the key to detect tampering.
The current amendments has overcome by the previous rejection including prior art rejection under the Titonis and Grunenberger combination.  Further searching failed to disclose prior art that reads on the limitations such as the third processing application includes modules to capture execution of the command by the OS and to record the execution capture the execution log, the OS includes modules to execute the command and to add the code to the execution log, and the second processing application includes modules to acquire the execution log from the log recording module and upon receiving the command execution request from the first communication module, transmit the execution log acquired by the record acquisition module to the first communication module.
Therefore, none of the references alone or in combination disclose or suggest the invention as claimed in claims 1 and 3-11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435